COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Clarence Gibson v. Texas Southern University

Appellate case number:    01-22-00559-CV

Trial court case number: 2021-78594

Trial court:              61st District Court of Harris County

       Appellant, Clarence Gibson, acting pro se, has filed a Statement of Inability to Afford
Payment of Court Costs or an Appeal Bond. The affidavit of indigence complies with Texas
Rule of Appellate Procedure 20.1. Therefore, appellant is not required to pay filing fees in this
court. TEX. R. APP. P. 20.1(a), (c).
        However, appellant has not represented that he filed a similar document in the trial court
and we are unable to confirm that he did so. If appellant wishes to proceed without payment of
costs or fees for preparation of the appellate record, he must comply with Texas Rule of Civil
Procedure 145(b) by filing a Statement of Inability to Afford Payment of Court Costs or an
Appeal Bond in the trial court. TEX. R. CIV. P. 145(b). If appellant files a Statement of Inability
in compliance with Rule 145 in the trial court, he must request the preparation and filing of a
clerk’s record within 14 days of the date of this order containing the Statement of Inability.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: September 27, 2022